Citation Nr: 1047938	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  09-04 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for hepatitis C.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from January 1966 to 
January 1969.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.  
Jurisdiction of this matter is with the RO in Honolulu, Hawaii.

In July 2010, the Veteran testified during a hearing before the 
undersigned Veterans Law Judge at the RO; a transcript of that 
hearing is of record.  During the July 2010 hearing, the 
undersigned agreed to keep the record open for 30 days for the 
Veteran to submit additional medical evidence.  In July 2010, 
after the Board hearing, the Veteran submitted a letter from 
doctor, B. Placik, who had treated him during military service.  
Although the Veteran did not include a waiver of local 
jurisdictional review, the omission is non- prejudicial in light 
of the favorable decision herein.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The probative medical evidence of record shows that the 
Veteran's currently diagnosed hepatitis C is more likely than not 
related to his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for hepatitis C are met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

Given the favorable disposition of the claim for service 
connection for hepatitis C, the Board finds that all notification 
and development action needed to fairly adjudicate the claim has 
been accomplished.

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a determination requires 
a finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. § 
3.303(d).

Service treatment records show that the Veteran was admitted in 
June 1968 for complaints of yellow eyes.  The Veteran admitted to 
being tired, having abdominal cramps, and decreasing appetite for 
several days prior to admission.  His urine became dark and he 
had light stools.  Several weeks prior to admission, he came in 
contact with a Sergeant who had jaundice.  The Veteran had not 
received any recent injections and does not take any drugs.  The 
Veteran's liver function tests were abnormal.  The diagnosis was 
infectious hepatitis.  The Veteran was considered able to return 
to limited duty by September 1968.  

Service records show that the Veteran was placed on a physical 
profile with limited duty due to infectious hepatitis in 
September and October 1968.  

An August 2006 VA medical record reflects that the Veteran was 
positive for hepatitis C. 

A March 2008 VA medical record reflects that the Veteran was 
assessed with hepatitis C.  J. A. Bergsman, M.D., stated that the 
Veteran most likely got hepatitis C while in the service.  He 
stated that at that time it was not referred to or identified as 
hepatitis C.  This was not possible until the late 1990s.  

An August 2009 VA internal medical examination report reflects 
that the Veteran's claims file was reviewed.  The examiner noted 
that the Veteran was hospitalized and diagnosed with infectious 
hepatitis in service.   The Veteran reported risk factors of 
cleaning a medevac helicopter with a water hose and soap and he 
thinks there was blood there.  No other risk factors noted.  The 
VA examiner opined that the Veteran's infectious hepatitis in 
service was Hepatitis A and is not the same as and did not cause 
the Veteran's hepatitis C diagnosed in August 2006.  The VA 
examiner stated that these are two unrelated hepatitis viruses 
and do not cause the other.  

In July 2010, the Veteran submitted a letter from the doctor, B. 
Placik, who had treated him during military service.  In the 
letter, Dr. Placik stated that the Veteran's records from Fort 
McArthur do not show whether the Veteran was tested for A, B or 
Non A or Non B hepatitis.  He stated that hepatitis C was unknown 
forty years ago.  He could not argue that hepatitis A or B or C 
are the same virus evaluated, as they have the same treatment.  

In this case, while the August 2009 VA examiner concluded that 
the infectious hepatitis that the Veteran was treated for in 
service was hepatitis A, she failed to provide a basis for such 
opinion.  In fact, there is no evidence in the service treatment 
records as to which type of hepatitis the Veteran was in fact 
treated.  As noted by Dr. Placik in his July 2010 letter, the 
records do not show which type of hepatitis the Veteran was 
tested for in service.  Thus, the Board finds that the August 
2009 VA examiner's opinion is conclusionary as to the type of 
hepatitis that the Veteran received treatment for in service.  A 
mere conclusionary statement is insufficient to allow the Board 
to make an informed decision as to the weight to assign to the 
medical statement.  Stefl v. Nicholson, 21 Vet. App. 120, 125 
(2007).  Conversely, Dr. Bergsman stated that the Veteran most 
likely got hepatitis C while in the service.  He discussed how at 
that time it was not referred to or identified as hepatitis C and 
that this was not possible until the late 1990s.  Such statement 
is supported by Dr. Placik's July 2010 letter.  Furthermore, 
there is no additional evidence to the contrary in that there is 
no medical basis to find that the Veteran's infectious hepatitis 
in service was not hepatitis C.  

Therefore, in light of the aforementioned evidence of record, the 
Board resolves the benefit of the doubt in favor of the Veteran 
under the provisions of 38 U.S.C.A. § 5107(b) and finds that a 
grant of service connection for hepatitis C is warranted.


ORDER

Service connection for hepatitis C is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


